Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Aug. 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  The numerical expression “((22.69+9.2)/78.35x100)%” in line 35, should be replaced with 40.7%.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 17-19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, while there is support to recite a core comprising one or more crosslinked elastomer (B1) “comprising an acrylate, another vinyl monomer copolymerizable with the acrylate and a polyfunctional monomer copolymerizable with the acrylate” as set forth in paragraph 0042 of the present specification, there is no support to broadly recite a core comprising (B1) as claimed.
It is suggested to amend “a core comprising one or more crosslinked elastomer (B1) based on a monomer selected from the group consisting of methyl methacrylate, butyl acrylate, allyl methacrylate, and styrene” to read: “a core comprising methyl methacrylate, butyl acrylate, allyl methacrylate, and styrene”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2002/309059 A, published 23 Oct. 2002, hereinafter Fujii).
Regarding claims 1-3, 7, and 22-23, Fujii teaches an acrylic resin film having excellent solvent resistance and transparency comprising thermoplastic polymer and two rubber-containing particles, B (particles B of the present claims) and C (particles A of the present claims), with B particles having a triple layer structure and an average size of 0.2-0.4 [Symbol font/0x6D]m (that is, 200 – 400 nm) (paragraphs 0001 and 0015-0018).  Fujii teaches layer C-1 (A-1) comprises 35-100 wt.% of an acrylic acid alkyl ester, such as butyl acrylate (paragraphs 0037-0038), 65 wt.% or less of a methacrylic acid alkyl ester, such as methyl methacrylate (paragraph 0039), and 0.1 to 10 parts of a cross-linkable monomers, such as allyl methacrylate (paragraphs 0040-0041).  Fujii teaches his C-2 outer layer (A-2 layer) comprises 50 wt.% or more of methacrylic acid alkyl ester, such as methyl methacrylate or butyl methacrylate (Abstract and paragraph 0037 and 0044), and this layer has 50 wt.% or less of acrylic acid alkyl esters, such as butyl acrylate, styrene (an aromatic vinyl compound), and acrylonitrile (an unsaturated nitrile) (paragraph 0044); thus, the content of this layer overlaps with the claim 1 limitation that this C-2 (A-2) layer has less than 8 wt.% of an acrylate with an alkyl ester having two or more carbon atoms.  
Fujii teaches that the C-2 (A-2) layer is the main component of polymer A (paragraph 0036); thus, the layer C-2 (A-2) is 50 parts or more based on 100 parts of the C (A) particle.
Fujii teaches that particle B (B) has an innermost layer comprising methacrylate alkyl ester, an intermediate elastomeric layer comprising an acrylic acid alkyl ester, and an outermost layer (B-2 of the claimed invention) containing a methacrylate alkyl ester (paragraph 0024).  Fujii teaches the innermost layer of B (B-1) contains an acrylic acid alkyl ester as a main component (paragraph 0024), such as butyl acrylate as the acrylic acid alkyl ester and methyl methacrylate as the alkyl methacrylate ester (paragraphs 0025-0026).  Fujii teaches that to obtain an elastic copolymer other copolymerizable vinyl monomers can be used, such as styrene, and a copolymerizable crosslinkable monomer, such as allyl methacrylate (paragraph 0027).  
As presented above, Fujii teaches an acrylate alkyl ester, such as butyl acrylate, is the main component of his innermost layer of B (B-1)(paragraph 0024) and layer C-1 (A-1) comprises 0.1 to 10 parts of a cross-linkable monomers, such as allyl methacrylate (paragraphs 0040-0041).  Fujii does not explicitly disclose the amount of crosslinkable monomer in his B-1 layer.  However, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use the same amount of crosslinkable monomer in layer B-1 as in layer C-1 (A-1).  Thus, being the main component, butyl acrylate would be present at an amount greater than 50 wt.%, so the other copolymerizable components in B-1, such as methyl methacrylate and styrene (paragraphs 0025 and 0027), would be present in an amount between 0 and 49.9 wt.% (100%-50%-0.1%).
Fujii teaches the size of particle C (A) is 0.05 to 0.18 [Symbol font/0x6D]m (that is, 50 to 180 nm) (paragraph 0047).  For the particle B (B), Fujii teaches the inclusion of cross-linkable monomers in the elastic copolymer (paragraph 0027), i.e. in the intermediate elastomeric layer comprising rubber polymer B-2 (B-1 of the claimed invention).  Thus, the elastic layers in both particles are cross-linked.  
Fujii teaches the total amount of particles B and C (B and A) is 5 to 40 wt.% of the total resin film (claim 3), the total elastic portion of particles B and C (B and A) is 4 to 39 wt.% of the total resin film (claim 4), the mass ratio of particle B (B) to particle C (A) is 10/90 to 40/60 (claim 5), the elastic component B-2 (B-1 of the claimed invention) is 40-80 wt.% of the combined amount of B-1 and B-2 (paragraph 0030), and B-3 (B-2 of the claimed invention) is 10 to 400 parts by mass per 100 parts by mass of the total amount of B-1 and B-2 (paragraph 0033).
Thus, particle B is 0.5 (5/(1+9)) to 16 wt.% (40/(1+1.5)) of the resin film, and the elastic portion of particle B (B-2, or B-1 of the present invention) is 8 (100/(100+400)*40%) to 72 wt.% (100/(100+10)*80%) of particle B, so the elastic portion of particle B is 0.04 (0.5*8%) to 11.5 wt.% (16*72%) of the resin film.
Fujii teaches the thickness of the acrylic resin film is 300 [Symbol font/0x6D]m or less, or preferably 15 to 200 [Symbol font/0x6D]m (paragraph 0070).  Fujii teaches his film can be used for automobile interior parts (paragraph 0082).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of acrylic components in the various layers, average particles sizes, and film thicknesses from the overlapping portion of the ranges taught by Fujii because overlapping ranges have been held to be prima facie obviousness.
Fujii does not disclose that when tested according to a cutter evaluation, the acrylic film has from 2 to 34 cracks that are 1 mm or more in length. However, the acrylic film of Fujii discloses thermoplastic polymer and two rubber containing particles, B (particles B of the present claims) and C-1 and C-2 (particles A-1 and A-2 of the present claims) in amounts that overlap those claimed and that each comprise monomers that overlap those claimed in amounts that overlap those claimed where the particles have sizes that overlap those claimed.  The acrylic film also has a thickness that overlaps that claimed.  Therefore, within the overlapping types of monomers and the overlapping ranges, the acrylic film of Fujii is identical to the presently claimed acrylic film and therefore, it is clear that the acrylic film of Fujii would inherently have the same number and type of cracks when tested according to a cutter evaluation.
In light of the overlap between the claimed acrylic resin film and that disclosed by Fujii, it would have been obvious to one of ordinary skill in the art to use an acrylic resin film that is both disclosed by Fujii and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 4, Fujii teaches the elements of claim 1, and Fujii teaches particle B is 0.5 (5/(1+9)) to 16 wt.% (40/(1+1.5)) of the resin film and particle C (A) is 4.5 (5/(1+1/9)) to 24 wt.% (40/(1+40/60)) of the resin film.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of C (A) and B particles in the resin from the overlapping portion of the range taught by Fujii because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 5, Fujii teaches the elements of claim 1, and Fujii teaches the C-2 (A-2) layer comprises methyl methacrylate and methyl acrylate (paragraph 0044).
Regarding claims 8-9, the recitation in the claims that the acrylic resin film is “for a target to which a liquid containing organic solvent is applied where the liquid forms a hard coat” is merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art.  Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Fujii disclose acrylic film as presently claimed, it is clear that the acrylic film of Fujii would be capable of performing the intended use, i.e. target, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2002/309059 A, published 23 Oct. 2002, hereinafter Fujii) in view of Besecke et al. (US Patent 4,612,358, published 16 Sep. 1986, hereinafter Besecke).
Regarding claim 6, Fujii teaches the elements of claim 1.
Fujii does not teach the inclusion of a reactive ultraviolet absorber in his polymer layer C-2 (A-2 of the claimed invention).
Besecke teaches the incorporation of a UV-absorbing monomers into polymers comprising methacrylic monomers (Abstract and col. 2, lines 53-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate UV-absorbing monomers as taught by Besecke into any or all of the (meth)acrylate polymers in the acrylic resin film of Fujii, including the outer methacrylate shells C-2 (A-2) of Fujii’s C (A) particles.  Besecke teaches his UV absorbing monomers and the resulting polymers have strongly absorbing effect for UV radiation (col. 1, lines 21-23), and his UV absorbing monomers can be incorporated at levels as high as 20 wt.% without reduction in the softening point of the copolymer (col. 2, lines 11-30).

Claim 8-12, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2002/309059 A, published 23 Oct. 2002, hereinafter Fujii) in view of Hayashida et al. (US Patent Application 2005/0112365 A1, published 26 May 2005, hereinafter Hayashida).
Regarding claims 8-12, 15, and 17, Fujii teaches the elements of claim 1, and Fujii teaches an acrylic resin film having excellent solvent resistance and transparency (Abstract).
Fujii does not teach the coating of his acrylic resin film with a hard coat layer.
Hayashida teaches a hard coat layer comprising siloxane and an epoxy curing agent for polymethyl methacrylate substrates (Abstract and paragraphs 0085, 0088, 0102, and 0171).  Hayashida teaches that the hard coat agent composition includes a solvent (paragraph 0066).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the hard coat layer taught by Hayashida onto the acrylic resin film of Fujii.  Hayashida teaches that his hard coat is excellent in anti-staining property, lubricity, scratch resistance, and abrasion resistance (Abstract).
Therefore, the acrylic resin film of Fujii in view of Hayashida is the target or surface onto which the coating composition in a liquid solvent as taught by Hayashida is applied.
Regarding claim 21, Fujii in view of Hayashida teaches the elements of claim 12.
Fujii in view of Hayashida does not disclose his acrylic film’s elongation at break.
It is the examiner’s position that, given the film of Fujii in view Hayashida has the same sizes and amounts of two sizes of rubber particles and the particles are composed of the same monomers and in the same amounts, the film of Fujii in view of Hayashida would inherently have the same elongation at break as the claimed invention, and therefore, would fall within the claimed range for elongation at break.

Claims 8-14, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US Patent Application 2018/0067234 A1, published 8 Mar. 2018, hereinafter Fujimoto) in view of Fujii et al. (JP 2002/309059 A, published 23 Oct. 2002, hereinafter Fujii) and further in view of Nouvelot et al. (US Patent Application 2010/0183857 A1, published 22 Jul. 2010, hereinafter Nouvelot).
Regarding claims 8-14 and 17-19, Fujimoto teaches an anti-glare hard coat laminated film, with one embodiment having the layers in the following order: first hard coat, second hard coat, transparent resin film layer, and a third hard coat (Abstract and paragraph 0127).  Fujimoto teaches his laminate may also include a high refractive index layer, a low refractive index layer (paragraph 0130).  Fujimoto teaches the first and second hard coat layers contain a solvent for easy application (paragraphs 0063 and 0088).  Fujimoto teaches that the transparent resin film is a multi-layer obtained by sequentially laminating a first acrylic layer, an aromatic polycarbonate resin layer, and a second acrylic resin layer (paragraph 0114).  Fujimoto teaches that his anti-glare hard coat laminated film is suitable for a member of an apparatus having a touch panel function, such as a car navigation apparatus (paragraph 0006).
Fujimoto does not disclose the use of the acrylic resin film of claim 1.
Fujii teaches an acrylic resin film having excellent solvent resistance and transparency comprising thermoplastic polymer and two rubber-containing particles, B (particles B of the present claims) and C (particles A of the present claims), with B particles having a triple layer structure and an average size of 0.2-0.4 [Symbol font/0x6D]m (that is, 200 – 400 nm).  Fujii teaches layer C-1 (A-1) comprises 35-100 wt.% of an acrylic acid alkyl ester, such as butyl acrylate (paragraphs 0037-0038), 65 wt.% or less of a methacrylic acid alkyl ester, such as methyl methacrylate (paragraph 0039), and 0.1 to 10 parts of a cross-linkable monomers, such as allyl methacrylate (paragraphs 0040-0041).  Fujii teaches his C-2 layer (A-2 layer) comprises 50 wt.% or more of methacrylic acid alkyl ester, such as methyl methacrylate or butyl methacrylate (Abstract and paragraph 0037 and 0044), and this layer has 50 wt.% or less of acrylic acid alkyl esters, such as butyl acrylate (paragraph 0044); thus, the content of this layer overlaps with the claim 1 limitation that this C-2 (A-2) layer has less than 8 wt.% of an acrylate with an alkyl ester having two or more carbon atoms.  
Fujii teaches that the C-2 (A-2) layer is the main component of polymer A (paragraph 0036); thus, the layer C-2 (A-2) is 50 parts or more based on 100 parts of the C (A) particle.
Fujii teaches that particle B (B) has an innermost layer comprising methacrylate alkyl ester, an intermediate elastomeric layer comprising an acrylic acid alkyl ester, and an outermost layer (B-2 of the claimed invention) containing a methacrylate alkyl ester (paragraph 0024).  Fujii teaches the size of particle C (A) is 0.05 to 0.18 [Symbol font/0x6D]m (that is, 50 to 180 nm) (paragraph 0047).  For the particle B (B), Fujii teaches the inclusion of cross-linkable monomers in the elastic copolymer (paragraph 0027), i.e. in the intermediate elastomeric layer comprising rubber polymer B-2 (B-1 of the claimed invention).  Thus, the elastic layers in both particles are cross-linked.  
As presented above, Fujii teaches an acrylate alkyl ester, such as butyl acrylate, is the main component of his innermost layer of B (B-1)(paragraph 0024) and layer C-1 (A-1) comprises 0.1 to 10 parts of a cross-linkable monomers, such as allyl methacrylate (paragraphs 0040-0041).  Fujii does not explicitly disclose the amount of crosslinkable monomer in his B-1 layer.  However, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use the same amount of crosslinkable monomer in layer B-1 as in layer C-1 (A-1).  Thus, being the main component, butyl acrylate would be present at an amount greater than 50 wt.%, so the other copolymerizable components in B-1, such as methyl methacrylate and styrene (paragraphs 0025 and 0027), would be present in an amount between 0 and 49.9 wt.% (100%-50%-0.1%).
Fujii teaches the total amount of particles B and C (B and A) is 5 to 40 wt.% of the total resin film (claim 3), the total elastic portion of particles B and C (B and A) is 4 to 39 wt.% of the total resin film (claim 4), the mass ratio of particle B (B) to particle C (A) is 10/90 to 40/60 (claim 5), the elastic component B-2 (B-1 of the claimed invention) is 40-80 wt.% of the combined amount of B-1 and B-2 (paragraph 0030), and B-3 (B-2 of the claimed invention) is 10 to 400 parts by mass per 100 parts by mass of the total amount of B-1 and B-2 (paragraph 0033).
Thus, particle B is 0.5 (5/(1+9)) to 16 wt.% (40/(1+1.5)) of the resin film, and the elastic portion of particle B (B-2, or B-1 of the present invention) is 8 (100/(100+400)*40%) to 72 wt.% (100/(100+10)*80%) of particle B, so the elastic portion of particle B is 0.04 (0.5*8%) to 11.5 wt.% (16*72%) of the resin film.
Fujii teaches the thickness of the acrylic resin film is 300 [Symbol font/0x6D]m or less, or preferably 15 to 200 [Symbol font/0x6D]m (paragraph 0070).  Fujii teaches his film can be used for automobile interior parts (paragraph 0082).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of acrylic components in the various layers, average particles sizes, and film thicknesses from the overlapping portion of the ranges taught by Fujii because overlapping ranges have been held to be prima facie obviousness.
Fujii does not disclose that when tested according to a cutter evaluation, the acrylic film has from 2 to 34 cracks that are 1 mm or more in length. However, the acrylic film of Fujii discloses thermoplastic polymer and two rubber containing particles, B (particles B of the present claims) and C-1 and C-2 (particles A-1 and A-2 of the present claims) in amounts that overlap those claimed and that each comprise monomers that overlap those claimed in amounts that overlap those claimed where the particles have sizes that overlap those claimed.  The acrylic film also has a thickness that overlaps that claimed.  Therefore, within the overlapping types of monomers and the overlapping ranges, the acrylic film of Fujii is identical to the presently claimed acrylic film and therefore, it is clear that the acrylic film of Fujii would inherently have the same number and type of cracks when tested according to a cutter evaluation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic resin film of Fuji as the acrylic resin films in the anti-glare hard coat laminated film of Fujimoto.  Fujii teaches that his acrylic resin film has excellent solvent resistance, transparency, weather resistance, flexibility, and workability (paragraphs 0001-0002).
Fujimoto does not teach the location of the low- and high-refractive-index layers in his anti-glare hard coat laminated film.  As evidenced by Nouvelot, it is well known that antireflection coatings comprise alternatively high refractive index layers and low refractive index layers (paragraph 0005).  Therefore, it is the examiner’s position it would have been obvious to one of ordinary skill in the art to vary the location of these layers, including having the high-refractive-index layer between the low-index-refractive layer and the hard coat layers, in order to provide an antireflection coating to the hardcoat layers, and thereby, arrive at the claimed invention.
Regarding claim 21, Fujimoto in view of Fujii teaches the elements of claim 12.
Fujimoto in view of Fujii does not disclose his acrylic film’s elongation at break.
It is the examiner’s position that, given the film of Fujimoto in view of Fujii has the same sizes and amounts of two sizes of rubber particles and the particles are composed of the same monomers and in the same amounts, the film of Fujimoto in view of Fujii would inherently have the same elongation at break as the claimed invention, and therefore, would fall within the claimed range for elongation at break.

Response to Arguments
Applicant's arguments filed 30 Aug. 2022 have been fully considered, but they were not persuasive. 
Applicant amended claims 1-2 and 5, cancelled claim 20, and added claims 22-23.
Applicant argues that their results show unexpected results over the applied prior art, and their data is commensurate in scope with the scope of the present claims.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data uses specific crosslinked elastomer A1 (made from 10% MMA and 90% BA) in specific amount (30%) in (A), specific A2 that uses one specific acrylate with an ester with two or more carbon atoms (butyl acrylate) and specific other monomer (MMA) with A2 in one specific amount (70%) in (A) where the amount of butyl acrylate is 1 to 8 wt.%, specific graft copolymer particles B made from core or second layer comprising specific crosslinked elastomer B1 made from specific types (MMA, BA, styrene) and amounts of monomers and shell or first layer made from specific types (MMA, BA) and amounts of monomer, the average size of all the A particles are 90 nm, and all films have a thickness of 175 [Symbol font/0x6D]m, whereas the claims recite A1 that is 20-40 wt.% of A, the acrylate in A1 is any one of five acrylates, the polyfunctional monomer is any one of eight monomers, A2 comprises 80-99 wt.% of any alkyl methacrylate and 1-8 wt.% of any alkyl ester with two or more carbon atoms, the amount of (B1) in the film can be 1.5-7 wt.%, the size of the A particles can be 20 to 150 nm, and the thickness of the film can be 20 to 500 [Symbol font/0x6D]m.
In summary, the aspects that are not commensurate in scope between the claims and applicant’s data are:
Average particle size of A,
Amount of A1 and A2,
Amount and type of each of the monomers used to make A1,
Type of monomers used to make A2,
Types of monomers used to make B1 and amount of allyl methacrylate used to make B1,
Types of monomers used to make B1 and amount of allyl methacrylate used to make B1,
Thickness of acrylic film.
Applicant makes a statement regarding the acrylate monomers for A1 being similar to butyl acrylate, and a person having ordinary skill in the art would expect suppressing cracking or whitening across the entire range of thickness, and that regardless of the size of the graft copolymer particles (A), the acrylic resin film according to claim 1 achieves the desired effects.
It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding a similarity of results among a group of monomers and the suppressing of cracking or whitening across a range of film thicknesses must be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
If appropriate, an affidavit stating that selecting from the types of monomers, amounts of different components, and film thicknesses, related to the items listed above that lack explicit data support, would achieve the desired effects of the present invention (similar to the statement set forth regarding the size of the graft copolymer particles (A)) can be used to provide implicit evidence for unexpected results would be achieved over the full ranges of the current limitations in the present claims. 
Applicant argues that Fujii does not teach the effect of the inclusion of specific components, such as butyl acrylate, and Fujii teaches a different composition compared to the claimed composition.
However, as presented above, Fujii teaches all the limitations, including the compositions of all the components, of claim 1 and therefore, the acrylic film of Fujii would achieve the same effects.  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kitaike et al. (JP 2005/163003 A, published 23 Jun. 2005) teaches a multilayered structured polymer comprising an innermost layer comprising an acrylic acid ester, an intermediate layer with a Tg of 25-100⁰C, and an outer layer comprising a methacrylic acid ester.  Kitayama et al. (US Patent Application 2016/0053104 A1, published 25 Feb. 2016) teaches a resin with a multilayer structure polymer with a crosslinked layer and two hard polymer layers.  Kitayama and Koyama (US Patent Application 2017/0031058 A1, published 02 Feb. 2017) teaches an optical resin comprising a multistep-polymerized graft copolymer containing a polyfunctional monomer.  Ko et al. (KR 2005/0079296 A, published 10 Aug. 2005) teaches acrylic impact modifiers having a three-layer structure with an intermediate rubbery butyl acrylate copolymer.  Trabert et al. (US Patent 5,318737, published 07 Jun. 1994) teaches an acrylic resin comprising an impact modified in the form of discrete multi-layered polymeric particles.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787